Citation Nr: 0905055	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-38 777	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a compensable rating for athlete's foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1965 to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
issue remaining on appeal for additional development in May 
2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's service-connected athlete's foot disability 
is manifested by less than five percent of the entire body or 
less than five percent of exposed areas affected and no more 
than topical therapy required.


CONCLUSION OF LAW

The criteria for a compensable rating for athlete's foot have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in April 2004.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2007.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  In this case, the 
April 2004 and May 2007 letters informed the Veteran that, in 
order to prevail on a claim for increased rating, the 
evidence must show that his service-connected skin disability 
had gotten worse or increased in severity.  Although this 
information did not meet all of the foregoing requirements, 
the notice defect did not affect the essential fairness of 
the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that where VA can show that a VCAA 
notice error did not affect the essential fairness of the 
adjudication such errors would not require reversal.  To 
demonstrate this, VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 45.

The Board finds that the RO letter specifically informed the 
Veteran that he should submit evidence showing his service-
connected skin disorder had gotten worse and suggested 
documents and records that would tend to demonstrate this 
worsening.  He was also provided information regarding 
relevant rating criteria in an October 2004 statement of the 
case.  It is reasonable to assume based upon the notice 
provided that the Veteran had actual knowledge of the 
evidence necessary to substantiate his claim.  The Veteran 
was subsequently provided a supplemental statement of the 
case re-adjudicating the claim.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.



Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).



781
3
Dermatophytosis (ringworm: of body, tinea corporis; 
of head, tinea capitis; of feet, tinea pedis; of 
beard area, tinea barbae; of nails, tinea unguium; 
of inguinal area (jock itch), tinea cruris): 


Rate as disfigurement of the head, face, or neck 
(DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 
7805), or dermatitis (DC 7806), depending upon the 
predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).

Factual Background and Analysis

Service treatment records include a June 1970 report noting a 
diagnosis of possible dermatosis.  Records show that in 
August 1971 the Veteran complained of a three day history of 
itching palms.  The examiner's impression was urticaria 
possibly related to sodium amytol injections or perhaps with 
a psychogenic focus.  An October 1971 separation examination 
revealed a normal clinical evaluation of the skin.  The 
Veteran reported a history of skin diseases, but no further 
information was provided.  A January 1972 rating decision 
established service connection for athlete's foot.  A 0 
percent rating was assigned under diagnostic code 7813.  

A November 1982 VA examination revealed a negative 
examination of the skin.  In correspondence dated in March 
2004 the Veteran, in essence, requested entitlement to a 
compensable rating for dermatophytosis.  

On VA examination in May 2004 the Veteran complained of 
dermatophytosis to the feet and chest with chronic itching to 
the feet.  He noted he presently only had one spot between 
the right toes.  The examiner noted the claims file was not 
available for review, but that the Veteran reported he had a 
chronic rash to the feet and chest that was relapsing and 
remitting in occurrence.  It was noted he had not had any 
ultraviolet B, photochemotherapy with oral methoxypsoralen 
therapy, nor any electron beam therapy.  There had been no 
treatment over the previous 12 months other than some fungal-
type creams.  The examiner noted the local symptoms only 
included itching, but that there was no evidence of 
urticaria.  It was noted that the total body surface area 
affected when the rash was at its worse was 18 percent and 
that it currently affected approximately one percent of the 
body surface area with only one lesion and dry skin.  The 
diagnosis was dermatophytosis.  

VA treatment records dated in May 2005 noted an examination 
revealed macerated areas between the Veteran's toes of the 
right foot was improved since his last visit.  A list of 
prescribed medications included Terbinafine cream to be 
applied to the affected fungal areas of the feet twice a day.  
An April 2006 report noted the visit was, in part, for follow 
up of tinea pedis, but no symptoms of a skin disorder were 
noted upon physical examination.  

On VA examination in September 2008 the Veteran stated his 
athlete's foot had been constant since active service.  He 
reported he used an over-the-counter antifungal cream 
topically for his feet with poor result, but that he did not 
use a corticosteroidal cream and had never been prescribed 
corticosteroid or other immunosuppressive medication.  He 
stated the disorder affected his activities of daily living 
and summer recreational activities because of difficulty 
wearing shoes.  Physical examination of the skin revealed 
maceration between the toes, bilaterally, greater between the 
third, fourth, and fifth toes.  The percentage of exposed 
area involvement was 0 percent and the total body area 
involved was approximately one percent.  There was no 
evidence of scarring or disfigurement.  The diagnosis was 
bilateral tinea pedis.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected athlete's foot disability is 
manifested by less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected with no more than 
topical therapy required.  There is no evidence of scarring 
or disfigurement and the present disability is adequately 
evaluated under the criteria of diagnostic codes 7813 and 
7806.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

Although on VA examination in May 2004 the Veteran complained 
of dermatophytosis to the feet and chest and reported the 
disorder affected 18 percent of his body at its worse, the 
objective medical findings demonstrate no more than one 
percent of the total body was involved during the course of 
this appeal.  The probative evidence of record show 
involvement to the bilateral feet with no more than topical 
treatment required.  There is no evidence of corticosteroid 
or other immunosuppressive medication.  There is no probative 
evidence of any period of flare-ups of this skin disability 
during the course of this appeal and the Board finds the 
available medical findings are adequate for an adequate 
determination of this appeal.  Therefore, entitlement to a 
compensable rating for athlete's foot must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.




ORDER

Entitlement to a compensable rating for athlete's foot is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


